DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities (underlined): claim 5 recites, switching44 DB1/ 118445562.1a communication control right of the moving objection in response to detecting the collision. Appropriate correction is required. It seems likely that the word ‘objection’ in claim 5 should be replaced with ‘object’ and was interpreted as such is the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioe US 20170217429 A1 (hereinafter Shioe) in view of Mcquillen et al. US 10019857 B1 (hereinafter Mcquillen).

1.	Shioe discloses A moving object escape prevention method ([0028] “Once being notified of an occurrence of a collision accident, the running control ECU 10 changes the destination to a near safe place and stops the vehicle 2 immediately.”) comprising:
controlling, by a processor of a moving object, to autonomously drive the moving object ([0006] “…a vehicle control apparatus that controls a vehicle includes a microcomputer…”);
detecting, by the processor, whether a collision occurred by the moving object ([0006] “…a microcomputer configured to: detect whether a collision has occurred between the vehicle and an object…”);
in response to detecting the collision, transmitting, by the processor ([0033] “The control center 1a includes a server (not illustrated) and receives the reporting data SD from the vehicle control apparatus 3 via an information network.”), a collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) to an Intelligent Transportation System Infrastructure (ITSI) ([0033] “The control center 1a includes a server… Moreover, the monitoring person OP is constantly stationed in the control center 1a to respond to the reporting data…”);
receiving, by the processor, escape-related information ([0060] “The body ECU 9 sends the speed detected by the vehicle speed sensor 9a, as vehicle speed data TD, to the vehicle control apparatus 3.”) […]
and receiving, by the processor, an escape warning message […] when the position information of the moving object changes. ([0127] “Once an alarm 31e causes a warning message MS to be displayed (the step S16), a movement detector 31f determines whether or not the vehicle 2 is stopped (the step S17).”)
Examiner notes that Shioe discloses the following elements as discussed above, but only lacks a recitation regarding the following emphasized portions of the elements:
receiving, by the processor, escape-related information from the ITSI…
receiving, by the processor, an escape warning message from the ITSI…
Shioe also does not explicitly disclose the following elements:
determining, by the ITSI, whether or not the moving object escapes…
receiving, by the processor, accident handling information from the ITSI upon determining that the moving object does not escape…
However, Mcquillen does disclose:
Handling processes within an ITSI as opposed to a local computer within the vehicle. ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.” Examiner notes that the method of outsourcing processes to a remote server or other centralized computing system is well known in the art. See also (column 3, lines 50-62) “The transceiver 40 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the first vehicle 30. The remote server may be located outside the first vehicle 30. For example, the remote server may be associated with other vehicles 42, 44 (e.g., V2V communications), infrastructure components (e.g., V2I communications), emergency responders, mobile devices associated with the owner of the vehicle, etc.”) This includes processes regarding escape-related information such as an escape warning message: ((column 1, lines 6-7; column 2, line 1) “…transmit a hit-and-run broadcast upon classifying the collision as a hit-and-run…”)
Mcquillen also discloses determining, by the ITSI ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”), whether or not the moving object escapes ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) based on position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”);
and receiving, by the processor, accident handling information ((column 4, lines 26-28, 30-31) “…the computer 32 sends a vehicle-to-vehicle collision broadcast. The vehicle-to-vehicle collision broadcast may include… information required to be exchanged after a collision…”) from the ITSI ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”) upon determining that the moving object does not escape ((column 2, lines 3-7) “The computer may be further programmed to determine that the computer received predetermined data about the second vehicle, and to classify the collision as a non-hit-and-run…”)…
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run, accident handling information, and server as disclosed by Mcquillen in order to determine the necessity of autonomous driving intervention in a hit-and-run situation, ensure the transfer of information needed for insurance claims, and to allocate processing power to a remote infrastructure, respectively.

2.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 1, wherein the transmitting a 43DB1/ 118445562.1collision occurrence notification signal and position information of the moving object includes:
Shioe also discloses, transmitting the collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and the position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) based on a broadcast method ([0033] “…receives the reporting data SD from the vehicle control apparatus 3 via an information network.”);
and transmitting the collision occurrence notification signal and the position information of the moving object to at least one of the ITSI located within a preset distance from the moving object, a user terminal in the moving object ([0078] “In a case where the occurrence of the collision accident or the like has been detected, the alarm 31e issues a warning to the driver to stop the vehicle 2. The alarm 31e issues the warning by causing a message to be displayed on the display 7a.”), or another moving object.

3.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 1, wherein the transmitting a collision occurrence notification signal and the position information of the moving object includes
transmitting, the collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and the position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) at a predetermined time interval (Fig. 7 shows that vehicle data is sent to the center at step 04, after the accident detection process (i.e. at a predetermined time interval).),
and wherein the moving object receives information on whether or not the moving object escapes ([0127] “…an alarm 31e causes a warning message MS to be displayed (the step S16)…”
Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose the moving object receives information from the ITSI ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”) that determines whether or not the moving object escapes. ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run and server as disclosed by Mcquillen in order to determine the necessity of autonomous driving intervention in a hit-and-run situation and to allocate processing power to a remote infrastructure, respectively.

4.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 3,
Shioe additionally discloses wherein the detecting whether a collision occurs includes detecting image information of the moving object by an image sensor and obtaining image information ([0026] “The reporting data SD includes a face picture of the driver captured by a cabin camera 5a…” Examiner notes that the obtaining of reporting data SD is in response to a collision: [0026] “…in an airbag ECU 8 detects an occurrence of a collision, the vehicle control apparatus 3 mounted in the vehicle 2 sends reporting data SD to a control center 1a.”) […]
Examiner notes that Shioe discloses the following elements as discussed above, but only lacks a recitation regarding the following emphasized portions of the elements:
obtaining image information from the ITSI…
However, Mcquillen does disclose:
Handling processes within an ITSI as opposed to a local computer within the vehicle. ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.” Examiner notes that the method of outsourcing processes to a remote server or other centralized computing system is well known in the art. See also (column 3, lines 50-62) “The transceiver 40 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the first vehicle 30. The remote server may be located outside the first vehicle 30. For example, the remote server may be associated with other vehicles 42, 44 (e.g., V2V communications), infrastructure components (e.g., V2I communications), emergency responders, mobile devices associated with the owner of the vehicle, etc.”)

5.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 1,
Shioe additionally discloses further comprising switching44 DB1/ 118445562.1a communication control right of the moving objection in response to detecting the collision. (Examiner notes that under BRI, Shioe reads on this limitation by displaying a warning message over a screen otherwise controlled by a user. In other words, the user cannot control whether to summon or dismiss the message, therefore the control right regarding what the screen communicates is taken away. [0078] “In a case where the occurrence of the collision accident or the like has been detected, the alarm 31e issues a warning to the driver to stop the vehicle 2. The alarm 31e issues the warning by causing a message to be displayed on the display 7a.” Examiner notes that the entire screen is additionally forced to display a rear image: [0080] “The alarm 31e causes a rear image RP of an area behind the vehicle 2 captured by the surrounding area monitoring cameras 5c to be displayed on the display 7a.” Paragraph [0066] shows an example of what a user may choose to display on the screen, thus demonstrating that control is taken away when other imagery forcibly replaces it: “The navigation apparatus 11 is a route guidance providing apparatus that displays a current location of the vehicle 2 on the display 7a along with a map and that provides a route guidance to the destination to the user…”)

6.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 5,
Shioe additionally discloses wherein the switching a communication control right includes inactivating a user control of a communication function of the moving object. (Examiner notes that under BRI, Shioe reads on this limitation by displaying a warning message over a screen otherwise controlled by a user. In other words, the user cannot control whether to summon or dismiss the message, therefore the control right regarding what the screen communicates is taken away. [0078] “In a case where the occurrence of the collision accident or the like has been detected, the alarm 31e issues a warning to the driver to stop the vehicle 2. The alarm 31e issues the warning by causing a message to be displayed on the display 7a.” Examiner notes that the entire screen is additionally forced to display a rear image: [0080] “The alarm 31e causes a rear image RP of an area behind the vehicle 2 captured by the surrounding area monitoring cameras 5c to be displayed on the display 7a.” Paragraph [0066] shows an example of what a user may choose to display on the screen, thus demonstrating that control is taken away when other imagery forcibly replaces it: “The navigation apparatus 11 is a route guidance providing apparatus that displays a current location of the vehicle 2 on the display 7a along with a map and that provides a route guidance to the destination to the user…”)

7.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 5, further comprising,
Shioe additionally discloses the switching a communication control right includes switching the communication control right (Examiner notes that under BRI, Shioe reads on this limitation by displaying a warning message over a screen otherwise controlled by a user. In other words, the user cannot control whether to summon or dismiss the message, therefore the control right regarding what the screen communicates is taken away. [0078] “In a case where the occurrence of the collision accident or the like has been detected, the alarm 31e issues a warning to the driver to stop the vehicle 2. The alarm 31e issues the warning by causing a message to be displayed on the display 7a.” Examiner notes that the entire screen is additionally forced to display a rear image: [0080] “The alarm 31e causes a rear image RP of an area behind the vehicle 2 captured by the surrounding area monitoring cameras 5c to be displayed on the display 7a.” Paragraph [0066] shows an example of what a user may choose to display on the screen, thus demonstrating that control is taken away when other imagery forcibly replaces it: “The navigation apparatus 11 is a route guidance providing apparatus that displays a current location of the vehicle 2 on the display 7a along with a map and that provides a route guidance to the destination to the user…”)
Examiner notes that Shioe discloses the following elements as discussed above, but only lacks a recitation regarding the following emphasized portions of the elements:
the switching a communication control right includes switching the communication control right after the moving object moves the preset distance.
Shioe also does not explicitly disclose the following elements:
upon detecting the collision, the moving object moves a preset distance based on Minimum Risk Management (MRM)
However, Mcquillen does disclose:
upon detecting the collision, the moving object moves a preset distance based on Minimum Risk Management (MRM) (Examiner notes that Mcquillen starts a timer ((column 1, lines 44-47) “…start a countdown timer upon detecting the collision…”) and uses position information ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) in combination with the expiration of the timer ((column 1, lines 45-47) “…classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”) to determine a hit-and-run. Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle changes). In conclusion, Mcquillen checks for a movement of the vehicle within a preset time, i.e., a preset distance.), 
Examiner notes that Shioe discloses switching a communication control, but only lacks an explicit recitation of doing so after the vehicle moves a preset distance. However, Mcquillen discloses reacting according to a hit and run situation after the moving object moves the preset distance. (Mcquillen broadcasts a hit-and-run message upon identifying a hit-and-run situation: (column 1, lines 6-7; column 2, line 1) “…transmit a hit-and-run broadcast upon classifying the collision as a hit-and-run…”) distance is used to determine this response: (Examiner notes that Mcquillen starts a timer ((column 1, lines 44-47) “…start a countdown timer upon detecting the collision…”) and uses position information ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) in combination with the expiration of the timer ((column 1, lines 45-47) “…classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”) to determine a hit-and-run. Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle changes). In conclusion, Mcquillen checks for a movement of the vehicle within a preset time, i.e., a preset distance.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run based on distance as disclosed by Mcquillen in order to determine the necessity of intervening with communication control override in the form of warning messages.

8.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 1,
Shioe additionally discloses Wherein, upon detecting the collision, the moving object transmits identification information of the moving object to the ITSI. (Fig. 4 shows identification information as part of “reporting data SD”. A server receives this data: [0033] “The control center 1a includes a server (not illustrated) and receives the reporting data SD from the vehicle control apparatus 3 via an information network.”)

9.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 8,
Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose wherein the accident handling information comprises at least one or more of emergency contact information related to the moving object, organization information related to the moving object, or user information of 45 DB1/ 118445562.1the moving object. ((column 4, lines 26-28, 30-31) “…the computer 32 sends a vehicle-to-vehicle collision broadcast. The vehicle-to-vehicle collision broadcast may include… information required to be exchanged after a collision…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the accident handling information as disclosed by Mcquillen in order to ensure the transfer of information needed for insurance claims.

12.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 1,
Shioe additionally discloses further comprising, upon detecting the collision, setting a maximum speed of the moving object to a preset speed or below. ([0028] “Once being notified of an occurrence of a collision accident, the running control ECU 10 changes the destination to a near safe place and stops the vehicle 2 immediately.” Examiner notes that the vehicle is brought to a stop, i.e., a preset speed of zero.)

14.	Shioe discloses A moving object escape prevention method ([0028] “Once being notified of an occurrence of a collision accident, the running control ECU 10 changes the destination to a near safe place and stops the vehicle 2 immediately.”) using an intelligent transportation system infrastructure (ITSI) ([0033] “The control center 1a includes a server… Moreover, the monitoring person OP is constantly stationed in the control center 1a to respond to the reporting data…”), the method comprises:
receiving, by the ITSI, a collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and position information ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) of the moving object from the moving object in response to occurrence of a collision of the moving object, ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident);
and transmitting escape-related information to the moving object ([0060] “The body ECU 9 sends the speed detected by the vehicle speed sensor 9a, as vehicle speed data TD, to the vehicle control apparatus 3.”),
transmits an escape warning message to the moving object. ([0127] “Once an alarm 31e causes a warning message MS to be displayed (the step S16), a movement detector 31f determines whether or not the vehicle 2 is stopped (the step S17).”)
	Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose:
determining whether or not the moving object escapes ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) based on the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”);
wherein, when the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) remains the same (Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle remains the same. See also: (column 1, lines 44-47)“…start a countdown timer upon detecting the collision, classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”), the ITSI ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”) determines that the moving object does not escape ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) and transmits accident handling information to the moving object ((column 4, lines 26-28, 30-31) “…the computer 32 sends a vehicle-to-vehicle collision broadcast. The vehicle-to-vehicle collision broadcast may include… information required to be exchanged after a collision…”),
and wherein, when the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) changes (Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle changes. See also: (column 1, lines 44-47)“…start a countdown timer upon detecting the collision, classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”), the ITSI ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”) determines that the moving object escapes ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run, accident handling information, and server as disclosed by Mcquillen in order to determine the necessity of autonomous driving intervention in a hit-and-run situation, ensure the transfer of information needed for insurance claims, and to allocate processing power to a remote infrastructure, respectively.

15.	Modified Shioe contains, as discussed above, The method of claim 14,
Shioe additionally discloses wherein the receiving a collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) includes receiving the collision occurrence notification signal and the position information that are transmitted in a broadcast method from the moving object ([0033] “…receives the reporting data SD from the vehicle control apparatus 3 via an information network.”).

16.	Modified Shioe contains, as discussed above, The method of claim 14,
Shioe additionally discloses wherein the receiving a collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) includes receiving the collision occurrence notification signal and the position information of the moving object at a predetermined time interval (Fig. 7 shows that vehicle data is sent to the center at step 04, after the accident detection process (i.e. at a predetermined time interval).),
Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose and wherein the determining whether or not the moving object escapes ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) includes determining whether or not the moving object escapes by comparing first position information ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) determined at a first time (column 1, lines 44-47)“…start a countdown timer upon detecting the collision…”) and second position information determined at a second time. ((column 1, lines 45-47) “…classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”) (Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle changes.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run with respect to position and time as disclosed by Mcquillen in order to rule out the need for autonomous driving intervention in the event that the vehicle stays near to the site of the accident for a period of time.

17.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 14, further comprising,
Shioe additionally discloses tracking, by the ITSI, a movement route of the moving object by obtaining information on the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”)
Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose upon determining that the moving object escapes ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”), through another ITSI located within a preset distance from the moving object. ((column 3, lines 54-56) “The transceiver 40 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the first vehicle 30.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run and server as disclosed by Mcquillen in order to in order to determine the necessity of autonomous driving intervention in a hit-and-run situation and to allocate processing power to a remote infrastructure, respectively.

18.	Modified Shioe contains, as discussed above, The moving object escape prevention method of claim 14, further comprising:
Shioe additionally discloses upon detecting the collision ([0006] “…a microcomputer configured to: detect whether a collision has occurred between the vehicle and an object…”), receiving, by the ITSI, identification information of the moving object (Fig. 4 shows identification information as part of “reporting data SD”. A server receives this data: [0033] “The control center 1a includes a server (not illustrated) and receives the reporting data SD from the vehicle control apparatus 3 via an information network.”);
Shioe does not explicitly disclose the following elements. However, Mcquillen does disclose determining the accident handling information related to the moving object based on the identification information of the moving object. ((column 4, lines 26-28, 30-31) “…the computer 32 sends a vehicle-to-vehicle collision broadcast. The vehicle-to-vehicle collision broadcast may include… information required to be exchanged after a collision…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the accident handling information as disclosed by Mcquillen in order to ensure the transfer of information needed for insurance claims.

19.	Shioe discloses A moving object equipped with an escape prevention function ([0028] “Once being notified of an occurrence of a collision accident, the running control ECU 10 changes the destination to a near safe place and stops the vehicle 2 immediately.”), the moving object comprising:
a transceiver configured to transmit and receiving a signal ([0041] “The communication module 4 is a communication device that sends and receives data to/from the control center 1a via a network.”);
and a processor configured to control the transceiver ([0006] “…a vehicle control apparatus that controls a vehicle includes a microcomputer…”), wherein the processor is configured to:
detect that a collision occurs by the moving object ([0006] “…a microcomputer configured to: detect whether a collision has occurred between the vehicle and an object…”) which is configured to move by autonomous driving ([0028] “…a running control ECU 10 that executes autonomous drive that instructs the vehicle 2 such that the vehicle 2 travels autonomously.”),
transmit a collision occurrence notification signal ([0033] “[the control center] receiving the reporting data SD and recognizing an occurrence of an accident) and position information of the moving object ([0026] “The reporting data SD includes… an accident site…” [0068] “The location detector 11b is a measuring apparatus that measures the current location on the Earth…”) to an Intelligent Transportation System Infrastructure (ITSI) ([0033] “The control center 1a includes a server… Moreover, the monitoring person OP is constantly stationed in the control center 1a to respond to the reporting data…”),
and receive escape-related information ([0060] “The body ECU 9 sends the speed detected by the vehicle speed sensor 9a, as vehicle speed data TD, to the vehicle control apparatus 3.”) […]
the moving object receives an escape warning message ([0127] “Once an alarm 31e causes a warning message MS to be displayed (the step S16), a movement detector 31f determines whether or not the vehicle 2 is stopped (the step S17).”) […]
Examiner notes that Shioe discloses the following elements as discussed above, but only lacks a recitation regarding the following emphasized portions of the elements:
[the moving object] receive escape-related information from the ITSI…
the moving object receives an escape warning message from the ITSI…
Shioe also does not explicitly disclose the following elements:
wherein whether or not the moving object escapes is determined based on the position information of the moving object through the ITSI
wherein, when the position information of the moving object remains the same, the 49DB1/ 118445562.1moving object receives accident handling information from the ITSI
and wherein, when the position information of the moving object changes, the moving object receives an escape warning message from the ITSI
However, Mcquillen does disclose:
Handling processes within an ITSI as opposed to a local computer within the vehicle. ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.” Examiner notes that the method of outsourcing processes to a remote server or other centralized computing system is well known in the art. See also (column 3, lines 50-62) “The transceiver 40 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the first vehicle 30. The remote server may be located outside the first vehicle 30. For example, the remote server may be associated with other vehicles 42, 44 (e.g., V2V communications), infrastructure components (e.g., V2I communications), emergency responders, mobile devices associated with the owner of the vehicle, etc.”) This includes processes regarding escape-related information such as an escape warning message: ((column 1, lines 6-7; column 2, line 1) “…transmit a hit-and-run broadcast upon classifying the collision as a hit-and-run…”)
Mcquillen also discloses wherein whether or not the moving object escapes is determined ((column 2, lines 5-7) “…classify the collision as a non-hit-and-run upon receiving the predetermined data from the second vehicle.”) based on the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) through the ITSI((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”),
wherein, when the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) remains the same (Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle remains the same. See also: (column 1, lines 44-47)“…start a countdown timer upon detecting the collision, classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”), the 49 DB1/ 118445562.1moving object receives accident handling information from the ITSI ((column 4, lines 26-28, 30-31) “…the computer 32 sends a vehicle-to-vehicle collision broadcast. The vehicle-to-vehicle collision broadcast may include… information required to be exchanged after a collision…”),
and wherein, when the position information of the moving object ((column 3, lines 26-27) “The sensors 36 may detect the position and/or orientation of the vehicle. For example, the sensors 36 may include global positioning system (GPS) sensors…”) changes (Examiner notes that Fig. 3 shows step 370 checks the position of the vehicle after a timer expires to determine a hit-and-run situation (i.e., the process checks if the position of the vehicle changes. See also: (column 1, lines 44-47)“…start a countdown timer upon detecting the collision, classify the collision as a hit-and-run with the second vehicle based on expiration of the countdown timer…”), the moving object receives an escape warning message ((column 1, lines 6-7; column 2, line 1) “…transmit a hit-and-run broadcast upon classifying the collision as a hit-and-run…”) from the ITSI. ((column 6, 50-52; column 7, lines 2-3) “…the computing systems and/or devices described may employ any of a number of computer operating systems, including… a server… or some other computing system and/or device.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Shioe by adding the determining of a hit-and-run, accident handling information, and server as disclosed by Mcquillen in order to determine the necessity of autonomous driving intervention in a hit-and-run situation, ensure the transfer of information needed for insurance claims, and to allocate processing power to a remote infrastructure, respectively.

20.	Modified Shioe contains, as discussed above, The moving object of claim 19,
Shioe additionally discloses wherein, when the collision is detected, the processor deactivates a user's communication control right of the moving object. (Examiner notes that under BRI, Shioe reads on this limitation by displaying a warning message over a screen otherwise controlled by a user. In other words, the user cannot control whether to summon or dismiss the message, therefore the control right regarding what the screen communicates is taken away. [0078] “In a case where the occurrence of the collision accident or the like has been detected, the alarm 31e issues a warning to the driver to stop the vehicle 2. The alarm 31e issues the warning by causing a message to be displayed on the display 7a.” Examiner notes that the entire screen is additionally forced to display a rear image: [0080] “The alarm 31e causes a rear image RP of an area behind the vehicle 2 captured by the surrounding area monitoring cameras 5c to be displayed on the display 7a.” Paragraph [0066] shows an example of what a user may choose to display on the screen, thus demonstrating that control is taken away when other imagery forcibly replaces it: “The navigation apparatus 11 is a route guidance providing apparatus that displays a current location of the vehicle 2 on the display 7a along with a map and that provides a route guidance to the destination to the user…”)


Allowable Subject Matter
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664